Citation Nr: 0733468	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for low back disability 
to include degenerative joint disease. 

3.  Entitlement to service connection for hypertensive 
cardiovascular disease. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis. 

5.  Entitlement to a rating in excess of 10 percent for 
dermatitis.  


REPRESENTATION

Appellant represented by:	Richard Rhea Esq.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to January 1952 and from April 1952 to July 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from February 2002 and March 2004 
rating decisions of the Cleveland, Ohio Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The February 
2002 decision denied service connection for hearing loss and 
denied a rating in excess of 10 percent for dermatitis.  The 
March 2004 decision denied service connection for back 
disability and hypertensive vascular disease and denied 
reopening of the veteran's claim for service connection for 
hepatitis/liver disability.  A Travel Board hearing was held 
before the undersigned in August 2007; a transcript of the 
hearing is of record.   



FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability; on entrance into service his bilateral hearing 
was found to be normal and on separation, he had hearing loss 
disability by VA standards in the left ear and abnormally 
diminished hearing in the right ear. 

2.  A low back disability was not shown in service; arthritis 
did not become manifest until many years after service; and 
the record contains no probative evidence which relates 
current low back disability to the veteran's active service.

3.  Hypertensive cardiovascular disease was not shown in 
service or for many years thereafter and the record does not 
contain any probative evidence relating current low back 
disability to the veteran's active service.

4.  In a June 1967 decision, the RO reconsidered a claim of 
service connection for hepatitis and denied it; the veteran 
did not appeal this decision within one year and it became 
final.  

5.  Evidence received since the June 1967 decision does not 
raise a reasonable possibility of substantiating the claim.

6.  The veteran's eczematoid dermatitis is not shown to be 
active.  



CONCLUSION OF LAW

1.  A bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).

2.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

3.  Hypertensive cardiovascular disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

4.  The RO's June 1967 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

5.  New and material evidence has not been received since the 
June 1967 decision, and the claim for service connection for 
hepatitis is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

6.  The criteria for a rating in excess of 10 percent for 
dermatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), and as 
amended at 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified 
at 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2007)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.    A July 2003 
letter explained the evidence necessary to substantiate the 
veteran's claim for hearing loss.   It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A July 2004 letter explained the evidence necessary 
to substantiate the claims for low back disability and 
hypertensive cardiovascular disease.  This letter also 
explained the aforementioned claims development 
responsibilities of VA and the veteran and asked him to 
submit any pertinent evidence in his possession.  A March 
2006 letter provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

A March 2004 letter specifically advised the veteran of the 
necessity of submitting new and material evidence to reopen 
his claim for service connection for hepatitis and of the 
applicable definition of new and material evidence.  It 
further explained the evidence necessary to substantiate the 
underlying claim of service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although this letter did 
not advise the veteran of the specific elements of service 
connection that were found to be insufficiently substantiated 
in the prior rating decisions (i.e. current liver disability) 
and the evidence necessary to substantiate these specific 
elements (i.e. evidence of current hepatitis/liver 
disability) (See Id.), the veteran was not prejudiced by this 
omission.  Significantly, the subsequent March 2004 rating 
decision essentially explained to the veteran that service 
connection for hepatitis was previously denied because no 
current diagnosis of hepatitis or liver disability had been 
established and that in order to reopen his claim he needed 
to submit evidence of such diagnosis.   It then denied the 
claim on the basis that the veteran had not submitted such 
evidence.  This was equivalent to advising the veteran of the 
specific elements of service connection that were found to be 
insufficiently substantiated in the prior rating decisions 
and the evidence necessary to substantiate these specific 
elements.  Thus, all notice requirements specific to claims 
to reopen outlined in Kent were essentially met.  See Id.  
The case was then readjudicated by a July 2005 statement of 
the case.  See Mayfield  v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided.  Additionally, all claims 
were readjudicated by a May 2007 supplemental SOC.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA medical examination in January 2002 and a 
VA audiological evaluation in April 2007.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service medical records reveal that on January 1952 entrance 
examination hearing was found to be normal with 15/15 scores 
in both ears on the whispered voice test.  On July 1958 
separation examination, audiometry revealed that puretone 
thresholds (in decibels, converted to ISO units) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
--
      15
LEFT
35
45
10
--
5

Throughout service blood pressure readings were within normal 
limits with a reading of 116/86 on July 1958 separation 
examination.  Subsequent April 1960 Marine Corps Reserve 
examination also showed an essentially normal finding of 
130/80.  The heart and vascular system were also found to be 
normal on both the July 1958 and April 1960 examinations.  
The records do not reveal any findings of back pathology with 
both the July 1958 and April 1960 examinations finding that 
the spine and musculoskeletal systems were normal.  The 
veteran did contract infectious hepatitis around January 1957 
with hospitalization for the disease from January 4, 1957, to 
January 22, 1957, and from October 21, 1957, to November 6, 
1957.  On July 1958 separation examination, however, neither 
hepatitis nor other liver problem was noted and laboratory 
testing appeared normal.  Similarly, there was no indication 
of hepatitis or other liver problem on the April 1960 
examination.
On his April 1960 and subsequent March 1962 report of medical 
history, the veteran did not report any high blood pressure, 
stomach, liver or intestinal trouble, jaundice, arthritis or 
back trouble.

On March 1967 VA examination, the pertinent diagnoses were 
hypertensive cardiovascular disease, Class II-B and "liver 
disease not found."  

A subsequent March 1967 rating decision denied service 
connection for liver disease.  The decision noted that the 
veteran had hepatitis in service but denied the claim on the 
basis that the March 1967 VA examination did not find any 
current liver disease.  This decision did grant service 
connection for eczematoid dermatitis and assigned a 10 
percent rating.  

A June 1967 rating decision similarly denied service 
connection for liver disease based on the absence of any 
current liver disease.    

A June 1968 certification from Dr. L of Emory University 
Clinic indicated that the veteran had advanced coronary 
arteriosclerosis with angina pectoris and multiple myocardial 
infarctions and recent congestive heart failure, which was 
controlled by medication.    

On March 1969 VA examination the pertinent diagnosis was 
arteriosclerotic heart disease with complete left bundle 
block, Class IVB.  

An April 1995 private progress note shows that the veteran 
was seen regarding his degenerative disk disease.  The 
veteran reported that some of the problems in his low back 
dated back many years ago to the helicopter crash he was 
involved in when he was a Marine.  A May 1995 follow-up visit 
noted degenerative arthritis at L3 through S1.  

In a January 1996 statement the veteran indicated that he had 
developed a serious back problem.  He had to take epidural 
shots and steroids and to wear a back brace.  His reported 
that his physician had told him that the years of strenuous 
exercise in the Marines had caused the problem.  He also 
reported that he had a pacemaker due to heart failure.   

A January 2000 lumbar CT scan showed spinal stenosis at L3/4 
and L4/5 and moderately severe degenerative disc disease at 
L5/S1.  

In November 2000 the veteran filed a claim for an increased 
rating for his service connected eczematoid dermatitis.  

A September 2001 private physical examination showed normal 
liver function tests.  

A November 2001 audiological consultation showed a bilateral 
sensorineural hearing loss.

In a December 2001 statement the veteran indicated that his 
hearing loss was due to the howitzer he fired in Korea and 
also in the Reserves.  He suffered his first heart attack in 
the mid 1960s while in the Reserves.   He started having back 
problems in the 1950s and was treated on several occasions 
both while in service and after service.  He contracted 
hepatitis while in service and was treated at Womac Army 
Medical Center. 

On January 2002 VA medical examination, the examiner noted 
the 1968 report from the attending cardiologist indicating 
that the veteran had coronary artery disease (CAD).  The 
veteran reported that over the years the CAD had increased in 
severity and that he had had repeated myocardial infarctions.  
He also reported that he had had several strokes.  
Additionally, the examiner noted that the veteran had been 
found to have spinal stenosis of several lumbar vertebrae.  
Physical examination showed that sitting blood pressure was 
130/90 and standing blood pressure was 120/90.  The external 
ear canals were clear and the tympanic membranes were intact 
but no cone of light was visible.  The veteran was unable to 
perceive the noise from the rubbing of hand digits when held 
to the ears and he evidently had a bilateral sensorineural 
hearing loss.  There were two implanted pacemakers, no 
carotid or femoral bruits and 1+ pitting edema of the ankles.  
Pedal pulses were palpable, however, despite this edema.  The 
liver and spleen were not felt and the liver was not enlarged 
to percussion.  Straight leg-raising was about 55 degrees on 
the right and on the left the veteran was unable to elevate 
the left lower extremity at the hip.  There was an additional 
inability to perceive position sense and vibration sense at 
the level of the ankle and the knee of the left lower 
extremity.  This was suggestive of radiculopathy at L3/4, 
L4/5, L5/S1.  Regarding the skin, the diagnosis was history 
of eczematoid dermatitis of the hands, currently quiescent.  
The veteran reported that his fingers and hands itched but 
that he did not do anything for these symptoms.  Inspection 
of the hands revealed no desquamation, vesicles, 
excoriations, papules, pustules or erythema.  The dorsal 
aspect of the digits appeared to be slightly pale distal to 
the proximal interphalangeal joints.  

A March 2002 CT scan of the abdomen and pelvis showed that 
the liver, spleen, pancreas, adrenals and right kidney 
appeared unremarkable.  A 3.9 cm infrarenal abdominal aortic 
aneurysm was found.  

In a June 2002 statement the veteran indicated that he had 
back problems when he entered the Marines in 1948 but the 
strenuous exercise, marching and drilling caused it to 
worsen.  He did not go to sick call in Boot Camp because he 
was a young man who wanted to become a Marine and because he 
refused to be considered a weakling by his drill instructor.  

In a separate June 2002 statement the veteran indicated that 
his doctor stated that his deteriorating back condition was 
in all probability related to strenuous exercise in service 
and that he was going to write a letter to VA on the 
veteran's behalf.  

In a July 2003 statement the veteran indicated that he was in 
the Marine Corps Reserves when he suffered his heart attack.  
He had not rejoined very long before the attack occurred 
while he was on his way to Rome, Georgia in response to the 
death of his father-in-law.  He notified the unit of the 
heart attack but to his knowledge he was never discharged.  

A January 2004 statement from the Service Department shows 
that it was unable to verify that the veteran was involved in 
a helicopter crash sometime between 1952 and 1958.    

An April 2004 private medical report shows diagnostic 
assessments of uncontrolled hypertension and arteriosclerotic 
heart disease.  

A September 2004 VA outpatient progress note shows pertinent 
diagnostic assessments of hypertension and chronic back pain 
with arthritis of the spine.

A January 2005 VA outpatient note shows diagnostic 
assessments of hypertension and hearing loss.  

On April 2007 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
80
105
105+
105+
105+
LEFT
50
55
75
85
95

The average puretone thresholds were 105 + decibels in the 
right ear, and 78 decibels, left ear.  Speech audiometry 
revealed that speech recognition was 16 percent in the right 
ear and 36 percent in the left ear.  The diagnoses were 
severe to profound sensorineural hearing loss in the right 
ear and moderate to profound sensorineural hearing loss in 
the left ear.  

On April 2007 VA skin examination the diagnosis was eczema, 
currently in remission; not active at the time of the 
examination.  The veteran reported that his skin condition 
had involved itching, skin breakdown with secondary infection 
and areas of the skin that had been overexposed to sunlight.  
The veteran treated the skin condition daily with a topical 
creme.  This treatment was not a corticosteroid or an 
immunosuppressant.  The examiner noted that the percentage of 
exposed areas (head, face, neck, hands) affected was less 
than 5 percent and the percentage of the total body area 
affected was also less than 5 percent.  The examiner found 
that there was no significant eczematoid dermatitis on 
examination.  There was actinic damage to the forearms and 
the dorsum of both hands, with some seborrheic scaling in 
those areas.  No other parts of the body, including the face 
and scalp were involved and no significant rash was observed.  

At his August 2007 Board hearing the veteran testified that 
he was in a 105 Howitzer Battalion for 6 years and that while 
he was assigned to that unit he knew that it was affecting 
his hearing.  He did not wear hearing protection.  He was 
hospitalized during service for hepatitis but he did not know 
if he had any current problems as a result of this.  He did 
not drink and he ate special foods to keep from having liver 
problems but he did not take any liver related medications.  
He actually injured his back prior to service.  It happened 
when he was 12 years old while he was cutting wood.  When he 
entered the military, however, he told medical personnel that 
he had had no prior problems with his back.  He indicated 
that in service every exercise that he did gave him problems 
but he was able to put up with it.  He did not complain or 
bring his back problems to the attention of medical personnel 
because he did not want to be teased by his fellow 
servicemen.  He felt that the physical regimen in the Marines 
aggravated his pre-existing back disability but he was not 
seen by any physician for his back in service or within one 
year after service.  The veteran indicated that he had his 
first heart attack at 36 but it was silent.  Then later, 
while he was attached to the Marine Corps Reserves, he had 
his second heart attack.  This attack happened while he was 
on the way from Georgia to Raleigh, North Carolina.  He 
should have been in drill that weekend but he needed to go to 
Raleigh because his stepfather had passed away.  Regarding 
the dermatitis, the veteran testified that his fingers, arms 
and hands would not tan.  The areas would itch all the time 
and he would apply topical medication to them every day.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West, 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).  ACDUTRA in the context of service in the Reserves 
means, in pertinent part, full-time duty performed by 
Reserves for training.  38 U.S.C.A. § 101(22) (West 2002).   
INACDUTRA in the context of Reserve service essentially means 
duty (other than full time duty) prescribed for Reserves.  38 
U.S.C.A. § 101(23) (West 2002).   

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects infirmities, or disorders noted at the time of 
examination, acceptance or enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002);  
38 C.F.R. §  3.304 (2007).  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §  3.306 (2007).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.

Certain listed, chronic disabilities, including hypertension 
and arthritis, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2007).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Bilateral Hearing Loss

The veteran has a current hearing loss disability in both 
ears as shown by the April 2007 VA audiological evaluation.  
38 C.F.R. § 3.385 (2007).  He also credibly testified that he 
experienced acoustic trauma in service by being exposed to 
the firing of howitzers without ear protection.  As noted 
above, on January 1952 entrance examination hearing was found 
to be normal with 15/15 scores in both ears on the whispered 
voice test.  Thus his hearing must be presumed to have been 
sound on entry.   Although the April 2007 VA audiological 
examiner did note that the whispered voice test would likely 
miss high frequency hearing loss or unilateral hearing loss, 
this finding does not constitute clear and unmistakable 
evidence that the veteran actually had a hearing loss 
disability or some level of hearing loss disability at 
entrance.  Consequently, as there is no other evidence 
showing that the veteran had any hearing loss at entrance, 
the presumption of soundness is not rebutted and the Board 
must find that the veteran's hearing was actually normal when 
he entered service.  See  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2007).  

On separation examination, audiometry (converted to ISO 
units) revealed that the veteran's puretone threshold at the 
1000 hertz level in his left ear was over 40 decibels (i.e. 
45 decibels).  Thus, under the controlling regulations the 
veteran had a hearing loss disability at separation in his 
left ear.  38 C.F.R. § 3.385 (2007).  Accordingly, because 
the veteran must be deemed to have had normal hearing on 
entry and a hearing loss disability at separation and because 
it is reasonably established that he experienced acoustic 
trauma in service, it is established that his current left 
ear hearing loss disability was incurred in service.  Thus, 
service connection for left ear hearing loss is warranted.   

Although the veteran did not have right ear hearing loss 
disability by VA standards at separation, he did have some 
degree of hearing loss as evidenced by a puretone threshold 
greater than 20 decibels (i.e. 25 decibels at a frequency of 
500 hertz).  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Given this finding combined with his normal right ear hearing 
at entrance, the Board must find he incurred some level of 
his current right ear hearing loss disability in service.  
Consequently, the Board further finds that service connection 
for right ear hearing loss is warranted as at least a part of 
his current right ear hearing loss disability must be deemed 
to be related to service. 

Low back disability

Service medical records are entirely negative for any back 
problems with the July 1958 separation examination and April 
1960 examination both showing normal spine and 
musculoskeletal systems.  Also, the veteran did not report 
any back problems on reports of medical history in April 1960 
or March 1962.  The earliest evidence of record of low back 
problems is from 1995, approximately 37 years after active 
duty.  Notably, a lengthy interval of time between service 
and initial post-service manifestation of a "disability" 
for which service connection is sought is, of itself, a 
factor against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Although the veteran has alternatively alleged that his 
current low back disability is related to either a helicopter 
crash in service or to the intense physical exercise he 
performed in service, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, the RO was not able to verify that the veteran 
was involved in a helicopter crash in service and the 
veteran's reports of medical history from April 1960 and 
March 1962, along with the absence of any recorded medical 
treatment until 1995 do not support his contention that 
either a crash or the physical demands of service aggravated 
any pre-existing low back disability.  

Given that the record contains no evidence of back disability 
until 37 years after service and no competent evidence of  a 
nexus between current back disability and service, the Board 
must conclude that the weight of the evidence is against a 
finding of service connection on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against this claim, and it must be denied.

Hypertensive cardiovascular disease

Service medical records do not show any indication of 
hypertension.  Throughout service the veteran's blood 
pressure readings were within normal limits with a reading of 
116/86 on July 1958 separation examination and an essentially 
normal finding of 130/80 on subsequent April 1960 Marine 
Corps Reserve examination.  The heart and vascular system 
were also found to be normal on both the July 1958 and April 
1960 examinations.  In addition,  there is no reference to 
cardiovascular disease in the record until Dr. L's June 1968 
certification,  approximately 10 years after active duty.  
Moreover, none of the post-service medical records contain 
any indication that the veteran's cardiovascular disease 
noted so many years after the veteran's separation from 
active duty, was related to such duty.  Although the veteran 
may believe that his heart disease is related to military 
service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that his cardiovascular disease should 
be service connected as his second heart attack occurred 
while he was attached to the Marine Corps Reserves.  Although 
the pertinent regulations would allow for service connection 
based on a heart attack that occurred while actually on 
ACDUTRA or INACDUTRA status in the Reserves, there is no 
evidence of record that the veteran's heart attack occurred 
while he was on either status.  In fact, his own credible 
allegation is that he was not on Reserve Duty when his second 
heart attack occurred.  Rather, he was in the process of 
traveling to Raleigh North Carolina to attend to the death of 
his stepfather.  In short, by his own admission, the veteran 
was not on either ACDUTRA or INACDUTRA at the time of his 
second heart attack and thus cannot be granted service 
connection for cardiovascular disease on the basis of this 
heart attack.  

Given that the there is no medical evidence of record of 
cardiovascular disease until some 10 years after service, no 
evidence that any heart attacks or other manifestations of 
heart disease occurred while the veteran was on ACDUTRA or 
INACDUTRA, and no competent evidence of a nexus between the 
veteran's current heart disease and his military service, the 
Board must conclude that the weight of the evidence is 
against a finding of service connection on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against this claim and it must be denied.

New and Material Evidence to reopen the claim for hepatitis

As noted above, separate unappealed rating decisions, in 
March 1967 and June1967, previously denied the veteran's 
claim for service connection for hepatitis/liver condition.  
Both decisions denied the claim based on a finding that the 
veteran did not have current hepatitis or any other current 
liver condition.   Consequently, in order for the veteran's 
claim for service connection for hepatitis/liver disability 
to be reopened, there must be evidence received after June 
1967 that, tends to show that the veteran does have current 
hepatitis or a current liver disability.  38 C.F.R. 
§ 3.156(a) (2007).  Without such evidence, there can be no 
reasonable possibility of substantiating the claim as the 
presence of current disability is a threshold requirement for 
substantiating a claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

An examination of the evidence of record received since the 
August 1967 decision does not reveal any evidence that tends 
to show that the veteran has any current hepatitis or liver 
disability.  Notably, there are no medical reports of record 
subsequent to the veteran's service showing any liver 
problems or hepatitis.  Also, in his August 2007 hearing 
testimony the veteran did not actually allege that he has  
current hepatitis or other liver disability.  Instead, he 
indicated that he did not know whether he had any current 
health consequences resulting from his hepatitis in service 
but that he did not drink and he ate special foods to keep 
from having liver problems.  He also indicated that he did 
not take any medications for hepatitis or liver problems.  
Consequently, in the absence of any medical documentation of 
any current liver disability or hepatitis or any allegation 
by the veteran or others of any current hepatitis or liver 
disability, the evidence of record received after the June 
1967 decision does not raise a reasonable possibility of 
substantiating the veteran's claim.  Thus, the evidence is 
not new and material, the veteran's claim cannot be reopened.  
38 C.F.R. § 3.156(a) (2007).  

Rating in excess of 10 percent for dermatitis

The criteria for rating skin disorders were revised effective 
August 30, 2002.  When the applicable regulations are amended 
during the pendency of an appeal, as here, the version of the 
regulations most favorable to the veteran is to be applied 
(with the new criteria only to be applied from the effective 
date of the criteria change, but not prior).  See VAOPGCPREC 
3-2000.  

The veteran's skin disability is rated under Code 7806 for 
dermatis/eczema.  Under the pre-August 30, 2002 Code 7806 
criteria, a 10 percent rating was assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area. The next higher, 30 percent, rating required 
exudation or itching, constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, Code 7806 (effective prior to 
August 30, 2002).  

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

There is no evidence that the veteran's service-connected 
eczematic dermatitis has been active at any time during the 
rating period as both the January 2002 and April 2007 VA 
medical examinations showed that it is quiescent.  
Consequently, even though the veteran did report constant 
itching at his August 2007 hearing, there is no basis to 
conclude that the itching is due to eczematoid dermatitis.  
Notably, although the veteran is competent to testify 
regarding symptoms he's experienced, he is generally not 
competent to render a medical diagnosis on the basis of those 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, there is no lay or medical evidence of 
record indicative of extensive lesions, or marked 
disfigurement.  Consequently, a rating in excess of 10 
percent (i.e. 30 percent) is not warranted under the old 
criteria.

Similarly, under the new criteria, given that the medical 
evidence shows that the eczematoid dermatitis is quiescent, 
there is no basis to find that it covers 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas or that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required.  Also, the April 
2007 examiner specifically found that the percentage of 
exposed areas (head, face, neck, hands) and total body area 
affected by any skin disability was less than 5 percent and 
the veteran himself has not alleged that his skin disability 
affects 20 percent or more of the total body or exposed 
areas.  Consequently, given that the evidence establishes 
that the eczematoid dermatitis is quiescent and thus does not 
affects 20 percent or more of the entire body or 20 percent 
or more of exposed areas, and given that there is no evidence 
of corticosteroid or other systemic therapy, there is no 
basis from which to assign a rating in excess of 10 percent 
under the new criteria.  

As it is not established that the veteran's skin disability 
meets the criteria for a rating in excess of 10 percent under 
either the old or new criteria, the preponderance of the 
evidence is against this claim and it must be denied.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 
 
Entitlement to service connection for low back disability to 
include degenerative joint disease is denied.  

Entitlement to service connection hypertensive cardiovascular 
disease is denied. 

As new and material evidence has not been received to reopen 
a claim of service connection for hepatitis/liver disability, 
the appeal is denied.

A rating in excess of 10 percent for eczematoid dermatitis is 
denied.   



____________________________________________
James L. March     
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


